EXAMINER’S AMENDMENT
A conversation with Douglas Ryder on 07/08/2022 to discuss the claimed invention, drawing objections in claims 4 and 14, and examiner’s amendments based on the claim set, filed on 05/24/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. See the Figure 5 below, the reference “22” has been approved by the examiner and agreed upon by applicant to amend to –21--.
In the specification, Para. 32, in the last line “the anvil roller 22” amended to -- the anvil roller 21 --. 

    PNG
    media_image1.png
    750
    834
    media_image1.png
    Greyscale


Claim 5, line 1 “claim 4” amended to –claim 1--.
Claims 4, 14, 31-32 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I.

The following limitations:
“means for turning the anvil roller” in claim 3, 
“a positioning means for holding the lower carriage” in claim 11, 
“a positioning for holding the upper carriage” in claim 15, 
“fastening means…for rigidly affixing the yoke to the cross-member” in claim 17, and
“a nip gap adjustment means…” in claim 20
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3, 5-13, 15-22, 24, 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 free of the prior art because the prior art does not teach or suggest a die station in a packaging line including a fame, a base,  two vertical stanchions, a die assembly including a yoke for supporting a die wheel, a drive motor for driving the die wheel, an anvil roller, wherein the driver motor provides intermittent rotary motion within 360 degrees of the die wheel (repeating running and stopping periods with a rotation cycle of 360 degrees of the die wheel), and an eyemark sensor for indicating signal of a position of a web with respect to the die wheel, with other limitations, as set forth in claim 1.
Based on the closest art (art of record, see the previous office action), there appears to be no justification to modify the above mentioned limitations above, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Thus, Claims 2-3, 5-13, 15-22, 24, 26-30   are considered to contain allowable subject matter due to their dependency on claim 1; therefore, claims 1-3, 5-13, 15-22, 24, 26-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/8/2022